DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 20 is rejected under 35 U.S.C. 101 because: the claim recites “a computer program…” and the claimed “program” may be transitory 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WONG (2011/0282906).
	As to claim 1, WONG discloses systems and methods for performing a search based on media content snapshot image and further discloses a video-based information acquisition method, wherein the method comprises:
detecting, by a terminal apparatus (fig.1-3, Media Device “MD” [0025-0029]), a main body (Snapshot, scene, segment) in a currently played video picture ([0025-0029] and [0037-0038]);
intercepting, by the terminal apparatus (MD), an image (Searchable Data of Target data features “SDTDF”: image, object, face, logo, item, etc.,) of the main body from the video picture (figs.4-12, [0022-0029];
acquiring, by the terminal apparatus, relevant information of the main body according to the image of the main body; displaying, by the terminal apparatus, the video picture and the relevant information of the main body on a same screen ([0022-0029], [0031-0036], [0067-0075], [0096-0099] and [0118-0132]), SDTDF: objects, items, logo, banner(s), etc., maybe included in the snapshot including supplemental data of the main or scene, the SDTDF is continuously searched or queried via the search engine to obtain the relevant data for display with the video or scene on the same display; user may choose to refine the search or perform a secondary search after receiving the results to refine the relevant data or dataset; sending, by the terminal apparatus, the image of the main body to a server (remote search engine), so as to enable the server to recognize the main body according to the image of the main body; receiving, by the terminal apparatus, the relevant information of the main body sent by the server; receiving, by the terminal apparatus, a recognition result of the main body sent by the server; judging, by the terminal apparatus, whether the main body has been detected according to the recognition result; if the main body has not been detected, sending, by the terminal apparatus, a data request to the server, wherein the data request is configured to request the relevant information of the main body; recognizing, by the terminal apparatus, the main body according to the image of main body to obtain a recognition result and judging, by the terminal apparatus, whether the main body has been detected according to the recognition result; if the main body has not been detected, sending, by the terminal apparatus, a data request to the server, wherein the data request is configured to request the relevant information of the main body; receiving, by the terminal apparatus, the relevant information of the main body sent by the server ([0022-0029], [0031-0036], [0067-0075], [0096-0099] and [0118-0132]), SDTDF: objects, items, logo, banner(s), etc., maybe included in the snapshot including supplemental data of the main or scene, the SDTDF is continuously searched or queried via the search engine to obtain the relevant data for display with the video or scene on the same display; based on the results of the received search, the system or an Interceptor may refine the search to obtain the desired relevant data or a match is found or the user may choose to refine the search or perform a secondary search after receiving the results to refine the relevant data or dataset; e.g., trying to find the source or title of movie being viewed; the SDTDF further compares shapes, colors and other visual features 
	As to claim 5, WONG further discloses displaying, by the terminal apparatus, prompt information on a screen, wherein the prompt information is configured to prompt that relevant information on the screen is the relevant information of the main body ([0079-0083] and [0118-0132]) provides options to the user as to the search results.
	As to claim 7, WONG further discloses displaying the relevant information of the main body in a preset area outside a display window of the video picture (figs.8A-9D, [0112-0122]).
	As to claim 8, WONG further discloses detecting a contour of a detection object in the video picture; determining, by the terminal apparatus, the main body according to the contour of the detection object in the video picture ([0071-0072], [0103-0105] and [0143-0144]).
As to claims 9-10, WONG further discloses displaying a recommendation function button on a user interface; receiving, by the terminal apparatus, a first operation of the recommendation function button by a user; and starting, by the terminal apparatus, a recommendation function according to the first operation; and detecting, the main body in the currently played video picture when the recommendation function started and receiving a second operation of the recommendation function button by a user; closing a recommendation function according to the second operation (figs.6A+ [0036-0037], [0090-0093] and [0112-0118]), refine search can be started and stop as desired by the user.
As to claim 11, WONG further discloses detecting substances in the video picture according to a preset priority order of detection objects from high to low; determining the main body from the detected detection object, when the detection object corresponding to a current priority is detected from the substances in the video picture according to the detection object corresponding to the current priority ([0030-0036], [0083-0086] and [0127-0128]), system or user indicates desired preferences, e.g. all actors in a cast list; system further learns to prioritized search.
	As to claims 12-15, the claimed “A terminal apparatus…” is composed of the same structural elements that were discussed with respect to claims 1-4
	Claim 16 is met as previously discussed in claim 5.
	Claim 18 is met as previously discussed in claim 7.
	As to claim 19, the claimed “A non-transitory computer-readable medium…” is composed of the same structural elements that were discussed with respect to claims 1-4
	As to claim 20, the claimed “A computer program…” is composed of the same structural elements that were discussed with respect to claims 1-4

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WONG (2011/0282906) in view of ZALEWSKI (2009/0300677).
	As to claims 6 and 17, WONG discloses al the claim limitations as discussed above with respect to claims 1 and 12 respectively and further discloses displaying, the relevant information of the main body on a preset position of the video picture, and a display window of the relevant information of the main body is less than half of a display window of the video picture (figs.6A+ [0036-0037], [0090-0093] and [0112-0118]); BUT appears silent as to overlapped-displaying, the relevant information of the main body on a preset position of the video picture, and a display window of the relevant information of the main body is less than half of a display window of the video picture.
	However, in the same field of endeavor, ZALEWSKI discloses integration of control data into digital broadcast content for access to ancillary information and further discloses overlapped-displaying of relevant information with the video or scene on preset position(s) of the video picture and further displaying other relevant information at different display areas (figs.5A-5D, [0076-0082]).
	Hence it would have been obvious before the effective date of the claimed invention, to one of ordinary skill in the art to incorporate the teaching of ZALEWSKI into the system of WONG to provide additional enhancement to the presentation of items on the display interface.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHAG